OPINION
Richard Sabol was indicted for the forcible rape of a woman with whom he lived. After a trial by jury, he was found guilty. The trial court imposed a sentence of six years imprisonment.
Counsel was appointed to prosecute an appeal, and on April 19, 1999, appointed appellate counsel filed an Anders brief pursuant to Anders v. California (1967), 386 U.S. 738 wherein counsel indicated that after examination of the record and research of the law, he could find no potentially meritorious issues to pursue on appeal. On June 18, 1999, this court notified Sabol of the fact that appointed appellate counsel had filed an Anders brief and ordered Sabol to file his pro se brief, if any, within sixty days of June 18, 1999. No appellate brief from Sabol has been submitted.
We have fulfilled our responsibility to independently examine the record of the proceedings of the trial court in this case. Having done so, we agree with the professional judgment of appointed appellate counsel as expressed in his comprehensive Anders brief that there are no potentially meritorious issues to pursue on appeal.
Accordingly, the judgment of the trial court will be affirmed.
GRADY, P.J. and YOUNG, J., concur.
Copies mailed to:
Cheryl A. Ross
Gary C. Schaengold
Richard Sabol, II
Hon. John P. Petzold